Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Maeda et al. [US Patent Application Publication 2012/0316835 A1, fails to anticipate or render obvious an estimation unit configured to estimate the cause of the sign of the abnormality, based on the first information and the second information, when the sign of the abnormality is detected and diagnosed as the abnormality by the diagnostic unit, wherein the estimation unit is further configured to estimate the cause of the sign of the abnormality by weighing the first occurrence probability more heavily than the second occurrence probability, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 14 is allowed because the closest prior art, Maeda et al. [US Patent Application Publication 2012/0316835 A1, fails to anticipate or render obvious estimating the cause of the sign of the abnormality based on the first information and the second information when the sign of the abnormality is detected and diagnosed as the abnormality by the diagnosing, wherein estimating the cause of the sign of the abnormality includes weighing the first occurrence probability more heavily than the second occurrence probability to estimate the cause of the sign of the abnormality, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 15 is allowed because the closest prior art, Maeda et al. [US Patent Application Publication 2012/0316835 A1, fails to anticipate or render obvious estimating the cause of the sign of the abnormality based on the first information and the second information when the sign of the abnormality is detected and diagnosed as the abnormality, wherein estimating the cause of the sign of the abnormality includes the first occurrence probability more heavily than the second occurrence probability to estimate the cause of the sign of the abnormality, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SHENDE et al. (US Patent Application Publication 2014/0344007 A1) discloses a plant operating point determination by integrating profit profile and risk profile.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862